The appeal in this case is upon the record only, there is no bill of exceptions.
The defendant was charged by indictment with the offense of grand larceny. Upon the trial, in the court below, he was convicted of said offense as charged. He was so adjudged, and the trial court imposed *Page 388 
upon him an indeterminate term of imprisonment in the penitentiary for three years minimum, and three years and six months, maximum. From the judgment of conviction this appeal was taken.
The appeal, as stated, being upon the record proper only, presents the sole question as to the regularity of the proceedings upon the trial. Upon examination of the record we find the proceedings in the trial court were regular in all respects. There being no error apparent on the record, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.